


Exhibit 10.1


CONSULTING AGREEMENT


THIS AGREEMENT made and entered into this 25th day of April, 2013, but effective
as of the 25th day of April, 2013 (the “Effective Date”), between Transocean
Offshore Deepwater Drilling Inc. (the “Company”) and Gregory L. Cauthen
(“Consultant”).


W I T N E S S E T H:


WHEREAS, the Company wishes to secure the services of Consultant subject to the
contractual terms and conditions set forth herein; and


WHEREAS, Consultant is willing to enter into this Agreement upon the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties hereto agree as follows:


1.Engagement.


A.The Company hereby engages Consultant, and Consultant hereby accepts the
engagement as an independent consultant to the Company from the period
commencing on the Effective Date and ending on May 31, 2013 or such earlier date
as shall be mutually agreed by the parties (the “Term”).


B.Consultant will primarily provide consulting services to the Company and its
affiliates related to (i) the ongoing litigation matters of the Company and its
affiliates or (ii) such other activities as the officers of the Company may
request from time to time.


C.The Company and Consultant agree that Consultant is an independent contractor
and shall in no way be considered to be an agent or employee of the Company.
Consultant agrees that he shall not in any way represent or hold himself out as
an agent or employee of the Company with the authority to bind the Company to
any agreement or commitment.


D.Consultant acknowledges that he is responsible for payment of any income,
payroll or social taxes that may accrue under law by reason of the services to
be provided hereunder. Further, Consultant will comply with all taxing
authorities, regulations and laws, and will indemnify and hold the Company
harmless for any claims or loss sustained by the Company because of his breach
of any covenant contained in this Section 1.D. Notwithstanding the foregoing,
the Company may withhold any income, payroll or social taxes if required by any
taxing authorities, regulations or laws.


E.Consultant acknowledges that since he is not an active employee of the
Company, he is neither entitled nor eligible to participate in any employee
benefit plans of the Company or any affiliate on account of his service as a
Consultant and he hereby waives any claim to participate in such plans based on
his services under this Agreement. Notwithstanding the foregoing, nothing in
this Agreement shall prohibit Consultant from receiving any benefit to which he
is entitled or participating in any plan for which he is eligible as a result of
his prior service as an employee of the Company.


F.Nothing in this Agreement shall be construed to conflict or interfere in any
way with Consultant's performance of his obligations as a witness in any
litigation matters relating to Consultant's services under this Agreement or his
past services as an active employee of the Company. It is further understood
that the provisions herein shall be subject to any legal obligations of the
Consultant as a witness arising under the laws of the relevant jurisdiction in
which the Consultant may appear as a witness pursuant to this Agreement or under
any lawful decisions of the courts of such jurisdiction.








--------------------------------------------------------------------------------




2.Compensation.


A.    Consulting Fee. The Company shall pay Consultant a fee for the performance
of services under this Agreement (the “Consulting Fee”) in the amount of
$10,000, which shall be payable in a single lump sum payment within ten (10)
days of the expiration of the Term.


B.    Expenses.


(i)The Company shall reimburse Consultant for all reasonable expenses actually
incurred or paid by him during the Term in the performance of his services
hereunder upon presentation of such expense statements, vouchers or such other
supporting information as the Company may reasonably require in accordance with
Company policy. The Company specifically agrees to reimburse Consultant for the
cost of business-class airfare and reasonable expenses incurred for hotel
accommodations, meals and other expenses related to travel undertaken in
connection with the performance of services under this Agreement. The timing of
any such reimbursement shall be determined in accordance with Company policy.


(ii)Notwithstanding any provision of this Agreement to the contrary and
contingent upon Consultant's presentation of such supporting information as the
Company may reasonably require, the Company shall reimburse Consultant for (i)
the amount of any personal income tax liability to the Norwegian tax authorities
which may arise in connection with his performance of services under the terms
of this Agreement and (ii) the reasonable cost of any tax preparation services
actually utilized by Consultant to determine the extent of such tax liability.
Consultant shall satisfy any such tax liability by direct and timely payment of
all amounts due and owing to the Norwegian tax authorities in accordance with
applicable law and the Company assumes no responsibility for withholding,
transmitting or otherwise arranging for the payment of any such amounts.
Consultant shall be entitled to claim any foreign tax credit available in
connection with the satisfaction of any tax liability under the Internal Revenue
Code of 1986, as amended. The timing of any reimbursements under this Section
2(b)(ii) shall be determined in accordance with Company policy.
    
3.Notices. All notices and other communications hereunder shall be in writing
and shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in person, by registered or certified mail (return receipt requested
and with postage prepaid thereon) or by facsimile transmission to the respective
parties at the following addresses (or at such other address as either party
shall have previously furnished to the other in accordance with the terms of
this Section 6):


if to the Company:


Transocean Offshore Deepwater Drilling Inc.
c/o General Counsel
Chemin de Blandonnet 10
CH-1214 Vernier
Switzerland
        


if to Consultant:


Mr. Gregory L. Cauthen
5409 Valerie Street
Bellaire, TX 77401
United States of America


4.Amendment; Waiver. The terms and provisions of this Agreement may be modified
or amended only by a written instrument executed by each of the parties hereto,
and compliance with the terms and provisions hereof may be waived only by a
written instrument executed by each party entitled to the benefits thereof. No
failure or delay on the part of any party in exercising any right, power or
privilege granted hereunder shall constitute a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege granted hereunder.






--------------------------------------------------------------------------------




5.Section 409A. The payment of the Consulting Fee under the terms of this
Agreement is intended to be a short term deferral that is exempt from Section
409A of the Internal Revenue Code of 1986, as amended, and applicable Treasury
authorities.


6.Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
written or oral agreements or understandings between the parties relating
thereto.


7.Severability. In the event that any term or provision of this Agreement is
found to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining terms and provisions hereof shall not be in any
way affected or impaired thereby, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
therein.


8.Binding Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns (it being
understood and agreed that, except as expressly provided herein, nothing
contained in this Agreement is intended to confer upon any other person or
entity any rights, benefits or remedies of any kind or character whatsoever).
Consultant may not assign this Agreement without the prior written consent of
the Company. Except as otherwise provided in this Agreement, the Company may
assign this Agreement to any of its affiliates or to any successor (whether by
operation of law or otherwise) to all or substantially all of its business and
assets without the consent of Consultant.


9.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas (except that no effect shall be given to any
conflicts of law principles thereof that would require the application of the
laws of another jurisdiction).


10.Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.


11.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


IN WITNESS THEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and Consultant has signed this Agreement,
all effective as of the Effective Date.


                        
TRANSOCEAN OFFSHORE DEEPWATER DRILLING INC.




/s/ Keelan Adamson
By: Keelan Adamson     
                    




CONSULTANT




/s/ Gregory L. Cauthen
Gregory L. Cauthen




